UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard New Jersey Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May31,2013. > Vanguard New Jersey Long-Term Tax-Exempt Fund returned–1.56% for Investor Shares, lagging its benchmark and the average return of New Jersey peer funds. > With short-term interest rates still anchored near zero by Federal Reserve policy, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New Jersey Tax-Exempt Money Market Fund. 11 New Jersey Long-Term Tax-Exempt Fund. 25 About Your Fund’s Expenses. 54 Trustees Approve Advisory Arrangement. 56 Glossary. 57 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% New Jersey Tax-Exempt Money Market Funds Average 0.00 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 2.19% 4.25% 1.70% -3.26% -1.56% Admiral™ Shares 2.27 4.41 1.74 -3.26 -1.52 Barclays NJ Municipal Bond Index -1.32 New Jersey Municipal Debt Funds Average -1.42 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $12.57 $12.16 $0.215 $0.000 Admiral Shares 12.57 12.16 0.220 0.000 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31, 2013. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its bond-buying stimulus program led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Against this backdrop, Vanguard New Jersey Long-Term Tax Exempt Fund returned –1.56% for Investor Shares and –1.52% for Admiral Shares for the six months. Rising interest rates pushed bond prices down, producing a –3.26% capital return for Investor Shares that was only partly offset by a 1.70% return from interest income. The Long-Term Fund’s results lagged the benchmark index’s –1.32% return and the –1.42% average return of New Jersey tax-exempt funds. The somewhat longer maturity of the fund’s holdings weighed on six-month performance. It’s worth noting that similar positioning served shareholders well during the 2012 fiscal year, when interest rates fell. 2 The New Jersey Tax-Exempt Money Market Fund returned 0.01% for the period, reflecting the Fed’s four-year-old policy of holding the shortest-term interest rates near zero. As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares of the Long-Term Fund increased from 1.94% on November 30, 2012, to 2.19% on May 31, 2013. The Money Market Fund’s 7-day SEC yield was almost unchanged at 0.01%. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return over the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. Both the broad U.S. taxable bond market and the broad municipal market returned –1.1% for the six months ended May 31. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 The yield on the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the April-end yield of 1.67%. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed-market stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging-market equities crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank by more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New Jersey Tax-Exempt Money Market Fund 0.16% — 0.31% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.98 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the funds’ annualized expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.14%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the New Jersey Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, New Jersey Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. 4 “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Although challenges continue, state and local finances improved Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the economies and finances of many state and local governments have continued to improve. This has been largely true in New Jersey, notwithstanding the devastating effects of last October’s Hurricane Sandy, which dealt a severe blow to the state’s residents Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. 5 and struggling economy. New Jersey’s unemployment rate, which more than doubled during the Great Recession to nearly 10%, remained persistently high until it improved significantly during the half year, dropping by a full percentage point to 8.6% (preliminary) in May. Another positive indicator was state tax revenues, which increased about 9% in the first calendar quarter of 2013 over the same period in 2012 (based on preliminary estimates from the Nelson A. Rockefeller Institute of Government). This was a welcome addition to the state’s depleted coffers, even though New Jersey has one of the nation’s highest tax burdens. Governor Chris Christie’s proposed fiscal 2014 budget contained no tax cuts; lawmakers have tried to budget cautiously amid uncertainty about federal fiscal policy and the sequester’s effect on the state. New Jersey bucked the national trend of relatively light municipal bond supply. Boosted by a combination of refinancing, refunding, and new-money deals, the total dollar volume of municipals issued in the state in the first five months of 2013 was more than 90% above year-ago levels. New Jersey municipal bonds, like those nationwide, generally performed well after Congress addressed some of the “fiscal cliff” uncertainty at the turn of the new year. Even as record highs in the stock market lured some investors away, demand for municipal bonds was healthy. Many investors seemed willing to take on more risk for higher potential return—a bias that especially benefited longer-maturity and lower-quality bonds. But like other bonds, municipals were affected when interest rates increased in May. In this environment, the New Jersey Long-Term Tax Exempt Fund fell behind its benchmark and the average return of peer funds. As interest rates rose, the fund’s heavier exposure to 10- to 20-year bonds restrained its return. The advisor also continued to prefer securities with higher credit ratings, which lagged lower-quality bonds. Please note that after the close of the period, Mathew Kiselak assumed day-today responsibilities for the Long-Term Tax-Exempt Fund, replacing Michael Kobs. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again soon are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, because yields and prices move in opposite directions. 6 And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. Although reducing your bond allocation and waiting in the wings might seem prudent, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, to make the right calls on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” authors Francis Kinniry and Brian Scott wrote. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 18, 2013 7 Advisor’s Report For the six months ended May 31, 2013, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%, compared with the average 0.00% return of peer-group funds. Vanguard New Jersey Long-Term Tax-Exempt Fund returned –1.56% for Investor Shares and –1.52% for Admiral Shares. The Long-Term Fund lagged its benchmark (the Barclays New Jersey Municipal Bond Index), which returned –1.32%, and the –1.42% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—Treasury and other taxable bond markets reacted negatively, and municipal bonds followed suit. Yields, especially those of longer-term bonds, rose sharply. Bond prices, which move inversely to changes in yields, fell substantially. The downdraft was surprising because May has historically been a good month for municipal bonds as a result of seasonal supply-and-demand factors. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 8 (Shortly after our reporting period ended, Mr. Bernanke was more expansive. He said the Fed might start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.) The bond market in May mirrored that of December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations and by a proposal to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. The Fed’s bond actions have aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained a target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of Vanguard New Jersey Tax-Exempt Money Market Fund and other money market funds remain suppressed. The central bank is expected to keep short-term rates at ultralow levels until the stubbornly high unemployment rate falls significantly. In light of those policies, yield-starved investors had been willing to take on more risk, including buying bonds with longer maturities—especially those that are callable—and lower credit quality. May’s plummet in prices and increases in yield affected longer-maturity bonds the most because of their greater sensitivity to rate increases. Lower-quality bonds continued to outperform those of higher quality, producing positive, though not stellar, returns during the half year. For bond issuers, low interest rates are a different story. Such rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. They also make the financing of new projects less costly. New Jersey and other issuers, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically recover from recessions with a lag, and this latest slump was unusually severe. Even so, a recovery is proceeding. One gauge is the Philadelphia Federal Reserve Bank’s index of coincident economic indicators. For each state, the index incorporates payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary disbursements. From the recession’s trough, the index for New Jersey—which was battered by Hurricane Sandy last October—has risen slightly less than the nation’s as a whole. Management of the funds In an effort to capture interest income for the New Jersey Long-Term Tax-Exempt Fund at a time of protracted low rates, we have been emphasizing bonds with 9 maturities of 10 to 20 years, a strategy that has helped for some time. This worked against the fund during the period, though, because yields rose the most for longer-maturity bonds. The overweighting of longer-term bonds was accompanied by an underweighting of bonds with maturities under 5 years. Some of the latter bonds experienced smaller yield increases (and smaller price declines). Overall, the fund’s maturity positioning held back its results relative to those of its benchmark and peers. Another factor in the fund’s under-performance was its more conservative focus on higher-quality securities. As noted above, bonds with lower credit ratings (and hence higher yields) were more in demand and generally performed better. Nationwide, tax-exempt bond issuance in the first five months of 2013 was modestly lower than year-ago levels. That was not so, though, in New Jersey, where the total dollar volume of bonds—including new-money issues, refinancings, and refundings—was more than 90% above year-ago levels. The increase was driven by a handful of large offerings, including billion-dollar-plus sales by the New Jersey Economic Development Authority and the New Jersey Turnpike Authority. Our selective purchases enabled us to add to the fund’s portfolio of bonds with maturities of more than 10 years. As you would expect, the Fed’s tight lid on short-term interest rates presented yet another challenge for the Money Market Fund. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities, such as adding floating-rate notes. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately to become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to the funds. John M. Carbone, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 20, 2013 10 New Jersey Tax-Exempt Money Market Fund Fund Profile As of May 31, 2013 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 27 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the annualized six-month expense ratio was 0.16%. 11 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 NJ Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2003 0.87% 0.48% 2004 1.03 0.55 2005 2.17 1.63 2006 3.25 2.74 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.04 0.01 2013 0.01 0.00 7-day SEC yield (5/31/2013): 0.01% For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.03% 0.40% 1.35% See Financial Highlights for dividend information. 12 New Jersey Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) New Jersey (93.9%) 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.330% 6/7/13 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.330% 6/7/13 LOC 25,000 25,000 Burlington County NJ BANs 0.750% 6/7/13 12,231 12,297 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.100% 6/7/13 LOC 12,910 12,910 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.100% 6/7/13 LOC 49,500 49,500 Cape May County NJ BAN 1.500% 6/7/13 5,300 5,316 Cape May County NJ Municipal Utilities Authority Sewer Revenue 5.750% 6/7/13 1,245 1,285 Delaware River & Bay Authority New Jersey Revenue VRDO 0.110% 6/7/13 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.100% 6/7/13 LOC 2,900 2,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.100% 6/7/13 LOC 39,300 39,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.110% 6/7/13 LOC 24,415 24,415 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 6/7/13 LOC 15,500 15,500 Essex County NJ BAN 1.500% 6/7/13 20,000 20,081 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.110% 6/7/13 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.100% 6/7/13 LOC 8,800 8,800 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 6/7/13 (Prere.) 1,000 1,021 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.140% 6/7/13 4,185 4,185 13 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.010% 6/3/13 36,400 36,400 Hopewell Township NJ BAN 0.500% 6/7/13 9,284 9,284 Hopewell Township NJ BAN 1.000% 6/7/13 13,391 13,393 Jefferson Township NJ BAN 1.000% 6/7/13 11,014 11,019 Madison Borough NJ BAN 0.500% 6/7/13 7,743 7,748 1 Madison Borough NJ Board of Education GO TOB VRDO 0.120% 6/7/13 LOC 11,600 11,600 Mahwah Township NJ BAN 1.000% 6/7/13 4,000 4,001 Mahwah Township NJ BAN 1.000% 6/7/13 7,700 7,721 2 Mahwah Township NJ BAN 1.000% 6/7/13 3,150 3,171 Middlesex County NJ COP 4.500% 6/7/13 1,185 1,203 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 6/7/13 (Prere.) 1,500 1,522 Montville Township NJ BAN 1.000% 6/7/13 5,139 5,152 Morris County NJ GO 5.000% 6/7/13 1,095 1,136 New Jersey Building Authority BAN 1.500% 6/7/13 20,000 20,136 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.100% 6/7/13 LOC 9,600 9,600 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.090% 6/3/13 LOC 10,350 10,350 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.090% 6/3/13 LOC 1,700 1,700 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.090% 6/3/13 LOC 5,200 5,200 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.120% 6/7/13 7,530 7,530 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.100% 6/7/13 LOC 6,700 6,700 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.120% 6/7/13 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.070% 6/3/13 LOC 27,000 27,000 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.090% 6/3/13 LOC 900 900 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.130% 6/7/13 LOC 4,460 4,460 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.100% 6/7/13 LOC 2,750 2,750 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.110% 6/7/13 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Ranney School Project) VRDO 0.100% 6/7/13 LOC 22,000 22,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/7/13 (Prere.) 9,105 9,216 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 6/7/13 (Prere.) 2,500 2,505 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.050% 6/3/13 15,100 15,100 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.010% 6/3/13 4,450 4,450 14 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.100% 6/7/13 LOC 13,290 13,290 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.100% 6/7/13 LOC 9,900 9,900 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.110% 6/7/13 13,025 13,025 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.110% 6/7/13 24,200 24,200 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.120% 6/7/13 LOC 8,480 8,480 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 6/7/13 (Prere.) 1,000 1,004 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.120% 6/7/13 10,900 10,900 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.140% 6/7/13 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.100% 6/7/13 LOC 14,625 14,625 New Jersey Environmental Infrastructure Trust Revenue 3.000% 6/7/13 3,255 3,278 New Jersey GO 4.000% 6/7/13 4,400 4,434 New Jersey GO 4.000% 6/7/13 10,735 11,141 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.100% 6/7/13 LOC 25,100 25,100 New Jersey Health Care Facilities Financing Authority Revenue (Children’s Specialized Hospital) VRDO 0.100% 6/7/13 LOC 3,845 3,845 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.110% 6/7/13 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.110% 6/7/13 LOC 10,000 10,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.110% 6/7/13 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.110% 6/7/13 LOC 15,150 15,150 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) VRDO 0.100% 6/7/13 LOC 16,140 16,140 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.100% 6/7/13 LOC 4,200 4,200 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.100% 6/7/13 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.100% 6/7/13 LOC 10,800 10,800 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.100% 6/7/13 LOC 15,845 15,845 15 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.060% 6/3/13 LOC 7,265 7,265 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.080% 6/3/13 LOC 10,735 10,735 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 6/7/13 LOC 6,630 6,630 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 6/7/13 LOC 31,000 31,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.100% 6/7/13 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.140% 6/7/13 5,375 5,375 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.130% 6/7/13 LOC 6,830 6,830 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.180% 6/7/13 4,740 4,740 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.180% 6/7/13 6,805 6,805 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 6/7/13 6,500 6,500 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 6/7/13 40,685 40,685 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.110% 6/7/13 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.110% 6/7/13 12,485 12,485 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.120% 6/7/13 19,295 19,295 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.120% 6/7/13 38,130 38,130 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.120% 6/7/13 1,500 1,500 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 8,200 8,217 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 1,175 1,177 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 10,000 10,020 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 3,500 3,507 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 1,200 1,202 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/7/13 (Prere.) 8,000 8,016 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.110% 6/7/13 LOC 5,600 5,600 New Jersey Turnpike Authority Revenue 5.000% 6/7/13 (Prere.) 26,000 26,103 New Jersey Turnpike Authority Revenue 5.000% 6/7/13 (Prere.) 10,000 10,040 New Jersey Turnpike Authority Revenue VRDO 0.100% 6/7/13 LOC 38,000 38,000 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.200% 6/7/13 LOC 38,300 38,300 Paramus Borough NJ BAN 1.000% 6/7/13 8,493 8,517 16 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Parsippany-Troy Hills Township GO 4.000% 6/7/13 (Prere.) 1,460 1,481 Port Authority of New York & New Jersey Revenue CP 0.170% 6/7/13 4,615 4,615 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 6/7/13 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 6/7/13 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.130% 6/7/13 2,420 2,420 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 6/7/13 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 6/7/13 1,900 1,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.140% 6/7/13 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.150% 6/7/13 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 6/7/13 5,600 5,600 Princeton University New Jersey CP 0.120% 6/7/13 14,800 14,800 Princeton University New Jersey CP 0.130% 6/7/13 18,700 18,700 Princeton University New Jersey CP 0.130% 6/7/13 4,000 4,000 Princeton University New Jersey CP 0.150% 6/7/13 7,700 7,700 Rutgers State University New Jersey Revenue VRDO 0.040% 6/3/13 36,640 36,640 Rutgers State University New Jersey Revenue VRDO 0.070% 6/3/13 66,635 66,635 Salem County NJ BAN 1.500% 6/7/13 11,190 11,200 Secaucus NJ BAN 1.000% 6/7/13 5,892 5,912 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.090% 6/7/13 LOC 13,940 13,940 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.100% 6/7/13 LOC 5,375 5,375 Sparta Township NJ BAN 1.000% 6/7/13 6,135 6,155 Summit NJ BAN 2.000% 6/7/13 13,272 13,426 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 12,215 12,215 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 4,800 4,800 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.080% 6/3/13 (Prere.) 10,250 10,250 Union County NJ BAN 1.000% 6/7/13 45,000 45,027 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 6/3/13 17,995 17,995 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 6/3/13 28,495 28,495 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.140% 6/7/13 14,815 14,815 Wayne Township NJ GO 1.000% 6/7/13 1,325 1,332 1,568,731 Puerto Rico (6.1%) Puerto Rico GO 5.250% 6/7/13 (Prere.) 13,300 13,356 Puerto Rico GO 5.250% 6/7/13 (Prere.) 4,000 4,016 17 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Puerto Rico Highway & Transportation Authority Revenue VRDO 0.100% 6/7/13 LOC 31,635 31,635 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 6/7/13 30,356 30,356 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.120% 6/7/13 3,000 3,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.140% 6/7/13 7,340 7,340 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.140% 6/7/13 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.140% 6/7/13 5,000 5,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.140% 6/7/13 2,700 2,700 102,278 Total Tax-Exempt Municipal Bonds (Cost $1,671,009) 1,671,009 Other Assets and Liabilities (0.0%) Other Assets 10,796 Liabilities (11,302) (506) Net Assets (100%) Applicable to 1,670,237,625 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,670,503 Net Asset Value Per Share $1.00 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,670,518 Undistributed Net Investment Income — Accumulated Net Realized Losses (15) Net Assets 1,670,503 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $304,816,000, representing 18.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2013. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 18 New Jersey Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 19 New Jersey Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Interest 1,382 Total Income 1,382 Expenses The Vanguard Group—Note B Investment Advisory Services 205 Management and Administrative 886 Marketing and Distribution 251 Custodian Fees 12 Shareholders’ Reports 4 Trustees’ Fees and Expenses 1 Total Expenses 1,359 Expense Reduction – Note B (131) Net Expenses 1,228 Net Investment Income 154 Realized Net Gain (Loss) on Investment Securities Sold (3) Net Increase (Decrease) in Net Assets Resulting from Operations 151 See accompanying Notes, which are an integral part of the Financial Statements. 20 New Jersey Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 154 637 Realized Net Gain (Loss) (3) (13) Net Increase (Decrease) in Net Assets Resulting from Operations 151 624 Distributions Net Investment Income (154) (637) Realized Capital Gain — — Total Distributions (154) (637) Capital Share Transactions (at $1.00) Issued 605,101 977,679 Issued in Lieu of Cash Distributions 149 613 Redeemed (676,263) (1,185,336) Net Increase (Decrease) from Capital Share Transactions (71,013) (207,044) Total Increase (Decrease) (71,016) (207,057) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 21 New Jersey Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income . 0001 . 0004 . 001 . 001 . 005 . 022 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations . 0001 . 0004 . 001 . 001 . 005 . 022 Distributions Dividends from Net Investment Income (. 0001) (. 0004) (. 001) (. 001) (. 005) (. 022) Distributions from Realized Capital Gains — Total Distributions (. 0001) (. 0004) (. 001) (. 001) (. 005) (. 022) Net Asset Value, End of Period Total Return 1 0.01% 0.04% 0.06% 0.11% 0.45% 2.27% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,671 $1,742 $1,949 $2,206 $2,546 $3,126 Ratio of Expenses to Average Net Assets 0.14% 2 0.16% 0.17% 0.17% 0.17% 3 0.11% 3 Ratio of Net Investment Income to Average Net Assets 0.02% 0.03% 0.07% 0.11% 0.46% 2.24% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16%. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 22 New Jersey Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard New Jersey Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $205,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.08% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2013, Vanguard’s expenses were reduced by $131,000 (an effective annual rate of 0.02% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
